Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 30, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146750                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146750
                                                                    COA: 311375
                                                                    Oakland CC: 2010-231013-FC
  SAIKRISHNAVENKAT JAGARLAMUDI,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 3, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 30, 2013
           s0722
                                                                               Clerk